DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Applicant should note that the excessively large number of references and wholly unrelated search reports in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Election/Restrictions
Applicant’s election of invention I in the reply filed on 19 October 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 calls for the processor to “obtain the latest blood glucose measurement value”. Claim 1 already calls for the processor to “receive a number of blood glucose measurement values” from which “the latest blood glucose measurement value” is found. It is unclear if claim 4 is calling for obtaining a different “latest” value, or if this is the process by which “the latest” value that is used in claim 1 is found, or how many “latest” values are used by the processor. This issue is also found in claim 15.
Claim 6 calls for replacing the correction bolus dosage with a “meal correction bolus dosage”; this is not permissible, one cannot remove steps from a claimed process. Claim 6 then 
Claim 7 calls for actuating delivery of a bolus in response to determining that an indication of a correction bolus is to be delivered; claim 1 sets forth that actuation of delivery of insulin is performed at all times. It is not clear how claim 7 could go back and prevent actuation of a bolus which has already been actuated.
Claim 8 recites “a memory storing programming code, an artificial pancreas operation, and operable to store data related to the artificial pancreas operation”. The claim does not make clear what is operable to store the data. It appears the intent might be “a memory storing programming code and an artificial pancreas operation, the memory being operable to store 
Claim 9 recites that the device further comprises “a reservoir is operable to contain insulin and is fluidly coupled”. This is grammatically incorrect. It is not clear whether the intent is to claim “a reservoir which is operable to contain insulin and which is fluidly coupled” or “a reservoir operable to contain insulin and coupled”, or some other grammatically improved configuration; for the purposes of examination the claim will be treated as though reciting the former, but correction is required.
Claim 12 recites “operable to measure a blood glucose value at a predetermined time interval, wherein the blood glucose sensor provides the number of blood glucose measurement values”. As presented, the device is configured to obtain only one value which happens at some time, and thus cannot provide a plurality of values. It appears the claim should recite “operable to measure a blood glucose value at a predetermined sampling rate, wherein the blood glucose sensor provides the number of blood glucose measurement values” or similar; for the purposes of examination the claim will be treated as such.
Claim 16, in addition to the issues noted above with respect to claim 6, also recites “in response to determining a meal bolus is to be delivered”. There is no antecedent basis for this limitation in the claim. The claim only calls for determining whether a meal bolus indication is to be output, not determining that a meal bolus is to be delivered. It is unclear which is the intended determined event.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palerm (US 2016/0175520).
Regarding claim 1, Palerm discloses a non-transitory computer readable medium embodied with programming code executable by a processor (paragraph [0065]), and the processor when executing the programming code is operable to perform functions, including functions to: receive a number of blood glucose measurement values over a period of time (paragraph [0005]); calculate a correction bolus dosage based on a latest blood glucose measurement value of the number of blood glucose measurement values (paragraph [0029]); determine a rate of change of blood glucose values from the number of blood glucose measurement values over the period of time and calculate a revised bolus dosage using the determined rate of change and the latest blood glucose measurement value (paragraph [0084], [0091]), apply a function to the correction bolus dosage and the revised bolus dosage and determine a final insulin value based on an output from the function (paragraph [0084]); set an insulin bolus dosage using the determined final insulin value (paragraph [0084]); and actuate delivery of insulin according to the set insulin bolus dosage (paragraph [0050], [0061], [0065]).  
Regarding claim 2, Palerm further discloses programming code executable by the processor, and the processor when executing the programming code is operable to calculate 
Regarding claim 3, Palerm further discloses that the processor when executing the programming code is operable to calculate the revised bolus dosage by performing functions to: access a table of time parameters; select a time parameter based on a prediction of a user response time to a dose of insulin, wherein the latest blood glucose measurement value is used in the prediction of the user response time; and apply the time parameter to the determined rate of change (paragraph [0026], [0065], [0072], [0091]).  
Regarding claim 4, Palerm further discloses that the processor when executing the programming code is operable to calculate the revised bolus dosage by performing functions to: obtain the latest blood glucose measurement value; determine a rate of change correction factor by multiplying a rate of change by a time parameter; modify the latest blood glucose measurement value using the determined rate of change correction factor; determine a difference between the modified latest blood glucose measurement value and a target blood glucose value; and apply an insulin sensitivity factor to the determined difference to produce the revised bolus dosage (paragraph [0084]; figure 8, steps 812-818).  
Regarding claim 5, Palerm further discloses that the processor is operable to perform further functions, including functions to: determine whether an indication of a correction bolus is to be output (paragraph [0085]).  

Regarding claim 8, Palerm discloses a device, comprising: a processor (paragraph [0061]); a memory storing programming code and an artificial pancreas application, the memory being operable to store data related to the artificial pancreas application (paragraph [0061], [0066]-[0067], [0074]), wherein the programming code and the artificial pancreas application are executable by the processor (paragraphs [0061], [0066]-[0067], [0074]); and a transceiver operable to receive and transmit signals containing information usable by or generated by the artificial pancreas application (paragraph [0068]), wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin (paragraphs [0050], [0061], [0065]), and to perform functions, including functions to: obtain a number of blood glucose measurement values (paragraph [0005]); calculate a correction bolus dosage based on a latest blood glucose measurement value of the number of blood glucose measurement values (paragraph [0029]); determine a rate of change of blood glucose values from the number of blood glucose measurement values over a period of time and calculate a revised bolus dosage using the determined rate of change and the latest blood glucose measurement value (paragraph [0084], [0091]), apply a function to the correction bolus dosage and the revised bolus dosage and determine a final insulin value based on an output from the function (paragraph [0084]); set an insulin bolus dosage using the determined final insulin value 
Regarding claim 9, Palerm further discloses a pump mechanism operable to be removably coupled to a user (figure 5); and a reservoir which is operable to contain insulin and which is fluidly coupled to the pump mechanism (paragraphs [0043]-[0044]), wherein the pump is communicatively coupled to the processor (paragraphs [0043]-[0044]), and is operable to: expel, in response to an actuation signal from the processor, insulin from the reservoir according to the set insulin bolus dosage (paragraph [0050], [0061], [0065]).  
Regarding claim 10, Palerm further disclose that the processor when obtaining the number of blood glucose measurement values is operable to: receive, via the transceiver, signals containing respective blood glucose measurement values of the number of blood glucose measurement values, and store each of the respective blood glucose measurement values in the memory (paragraph [0091]).  
Regarding claim 11, Palerm further discloses that the processor when actuating delivery of insulin according to the set insulin bolus dosage is operable to: transmit, via the transceiver, a control signal for receipt by a medical device, wherein the control signal indicates an amount of insulin to be expelled by a medical device (paragraph [0026]).  
Regarding claim 12, Palerm further discloses a blood glucose sensor communicatively coupled to the processor and operable to measure a blood glucose value at a predetermined time interval, wherein the blood glucose sensor provides the number of blood glucose measurement values (paragraphs [0063]-[0065]).  

Regarding claim 14, Palerm further discloses that the processor when calculating the revised bolus dosage is operable to: access a table of time parameters;6Appl. No. 16/570,125Docket No.: 8182.0088Response Dated October 19, 2021Examiner: TOTH, KAREN E Reply to Office Action of September 20, 2021TC/A.U. 3791select a time parameter based on a predicted user response time to the latest blood glucose measurement value; and apply the time parameter to the determined rate of change (paragraph [0026], [0065], [0072], [0091]).  
Regarding claim 15, Palerm further discloses that the processor when calculating the revised bolus dosage is operable to: obtain the latest blood glucose measurement value; modify the latest blood glucose measurement value using a determined rate of change correction factor, wherein the determined rate of change correction factor is generated from the determined rate of change and a time parameter; determine a difference between the modified latest blood glucose measurement value and a target blood glucose value; and apply an insulin sensitivity factor to the determined difference to produce the revised bolus dosage (paragraph [0084]; figure 8, steps 812-818).  
Regarding claim 16, Palerm further discloses that the processor when executing the artificial pancreas application is operable to: determine whether an indication of a correction bolus is to be output (paragraph [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.